Hatch, J.
This action is brought to recover damages . claimed to arise out of negligent acts by defendant causing the death of plaintiff’s intestate. The allegations of negligence are found in the fourth subdivision of plaintiff’s complaint, which reads: “ That on or about the 12th day of January, 1892, said Martin McCarthy was employed by defendant as a brakeman on a certain train of cars of defendant, and was engaged in assisting in operating said train of cars between said city of Buffalo and said city of Hornellsville. That on said last-mentioned day, and in the town of Castile, county of Wyoming and state of Hew York, the defendant so carelessly and negligently operated its said" train of cars and certain other of its trains and locomotive engines through incompetent, inexperienced and careless servants and employees, and under insufficient and improper rules and regulations, and with defective, insufficient and unsafe appliances, rolling stock and *423equipments, and over dangerous, crooked, uneven, defective and unsafe tracks and roadbed and otherwise, of all of which facts and omissions defendant had knowledge, that said Martin McCarthy was killed by a locomotive engine of said defendant, so carelessly and negligently operated by said defendant as aforesaid, and that said Martin McCarthy was killed as aforesaid without any negligence or carelessness on his part.” Tt is seen that the allegations of negligence are of the most general character, and so uncertain respecting identity, place, time and acts as to be indefinite. The rule is unhesitatingly concurred in that caution should be exercised in ordering a bill of particulars in actions of negligence, and especially so when the action is brought in a representative capacity. Donohue v. Meares, 19 N. Y. Supp. 585. But parties are at all times entitled to be fairly apprised of the charge they are required to meet. The most cursory analysis of this complaint shows, as defendant’s attorney avers, that it is quite in the dark respecting the acts complained of. The accident happened nearly two years ago, when defendant was operating its trains over the tracks of another road. The allegation of the complaint is, that defendant was operating a certain train of cars, etc., between Buffalo and Hornellsville, in the toAvn of Castile, etc., and negligently and carelessly operated it, etc. The character of the train is not given, nor its number, or any fact from Avhich its identity can be established, and no light is given as to the particular time when, or place where, the accident happened. It is at once seen that a railroad operating a large number of trains might have great difficulty in identifying the particular train or locomotive and crew of men responsible therefor, as also the place where the disaster occurred. The Supreme Court has said that in these particulars the party is entitled to information. Keech v. R., W. & O. R. Co., 14 N. Y. St. Repr. 446.
The same rule applies respecting the allegations regarding the certain other trains and locomotives, and also regarding the place where the track Avas defective and unsafe; otherwise defendant would not be safe, unless prepared to show at the *424trial in what manner all its trains were operated on that day, and the condition of its entire road between Buffalo and Hornellsville ; as it does not appear or necessarily follow that the defective track was at the place of the accident, it .might have been elsewhere and still be a proximate cause. of the injury. Defendant is also entitled to know in what respect the train was carelessly and negligently operated, likewise the same respecting the certain other of its trains and locomotive0 engines. There is not here stated & single act that was done or omitted. Defendant is entitled to know what the acts are which plaintiff characterizes negligent. O’Hara v. Ehrich, 32 N. Y. St. Repr. 118.
.Defendant is also entitled to know what rules and regulations are insufficient and improper, and what appliances, rolling, stock and equipments were unsafe and insufficient, and the particulars thereof. Kearns v. G. I. E. E. Go., 17 R. Y. St. Repr. 692.
When the defendant is advised in the matters above specified it- will doubtless have as much knowledge respecting the competency and character of the men employed on its trains as the plaintiff. It is presumed to have knowledge of the persons in its employ; in this, therefore, it ought to possess knowledge equal to, if not superior, to that possessed by plaintiff, consequently it is not entitled to further information in that regard, at least upon, the present papers. Donohue v. Meares, 19 N. Y. Supp. 585.
The order will, therefore, be that plaintiff furnish particulars specifying what certain train of cars, upon which deceased was employed, defendant was engaged in - operating when deceased came to his death. Also, what certain other trains of cars and locomotives mentioned defendant was engaged in operating, and what locomotive killed deceased; where, in the town of Castile, the said train was being operated, and at what place or places the track was defective and unsafe; in what the negligence of the defendant consisted in the operation of the train upon which deceased was employed, and also in what the negligence consisted in the operation of the certain other trains *425and- locomotives mentioned; what rules and regulations are insufficient and improper; what appliances, rolling stock and equipments were unsafe and insufficient and in what particular.
Let an order be entered in conformity herewith, no costs of this motion allowed to either party.
Ordered accordingly.